Filed pursuant to Rule 424(b)(3) Registration Statement File No. 333-115602 PROSPECTUS SUPPLEMENT NO. 1 TO THE PROSPECTUS DATED MARCH 26, 2009 GRANDE COMMUNICATIONS HOLDINGS, INC. 136,000 Warrants 13,645,696 underlying shares of common stock We are supplementing the prospectus dated March 26, 2009 to add certain information contained in our Quarterly Report on Form 10-Q for the quarter ended March 31, 2009.This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus dated March 26, 2009 with respect to the securities described above, including any amendments or supplements thereto. This prospectus supplement, together with the prospectus dated March 26, 2009 relates to the resale of warrants and underlying shares of common stock issued on March 23, 2004 in connection with our private placement of 136,000 units, each consisting of a $1,000 14% senior secured note due 2011 and one warrant to purchase 100.336 shares of our common stock. This prospectus supplement should be read in conjunction with the prospectus dated March 26, 2009 that is to be delivered with this prospectus supplement.All capitalized terms used but not defined in this prospectus supplement shall have the meanings given them in the prospectus dated March 26, 2009, and all amendments and supplements thereto. Our common stock is not listed or quoted on any national securities exchange or traded on the over-the-counter bulletin board. An investment in our securities involves risks.You should carefully review the information contained under the heading “ Risk Factors” beginning on page 8 of the prospectus dated March 26, 2009 for a discussion of risks that should be considered by holders of the warrants and the common stock issuable upon exercise of the warrants. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if the prospectus dated March 26, 2009, as supplemented and amended, is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 19, 2009. Notice About Information Presented In This Prospectus Supplement § This supplement may be used to offer securities only if accompanied by the prospectus dated March 26, 2009. § Information included in our quarterly report on Form 10-Q for the quarterly period ended March 31, 2009, filed with the Securities and Exchange Commission on May 14, 2009 is included in this prospectus supplement. § This prospectus supplement provides information that supersedes, or is in addition to, information presented in the prospectus dated March 26, 2009.If there is any difference between the information presented in this prospectus supplement and the information contained in the prospectus dated March 26, 2009, you should rely on the information in this prospectus supplement. § You should rely only on the information provided in this prospectus supplement and the prospectus dated March 26, 2009.We have not authorized anyone to provide you with different information. § We do not claim the information contained in this prospectus supplement or the prospectus dated March 26, 2009 is accurate as of any date other than their respective dates. S-1 FINANCIAL INFORMATION FINANCIAL STATEMENTS GRANDE COMMUNICATIONS HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December31, 2008 March31, 2009 (unaudited) Assets Current assets: Cash and cash equivalents, net of restricted cash of $3,129 $ $ Accounts receivable, net of allowance for doubtful accounts of $1,311 and $1,358 Prepaid expenses and other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $368,907 and $382,843 Intangible assets, net of accumulated amortization of $1,661 and $1,721 Debt issue costs, net Restricted cash Deposits and other long-term assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued interest payable Deferred revenue and customer deposits Current portion of long-term debt Current portion of capital lease obligations Total current liabilities Deferred rent Deferred revenue Capital lease obligations, net of current portion Long term debt, net of current portion Total liabilities Stockholders’ equity: Senior series preferred stock: Series G preferred stock, $0.001 par value per share; 34,615,384 shares authorized, 34,615,330 shares issued and outstanding; liquidation preference of $134,999,787 35 35 Junior series preferred stock: Series A preferred stock, $0.001 par value per share; 232,617,839 shares authorized, 232,617,838 shares issued and outstanding; liquidation preference of $232,617,838 Series B preferred stock, $0.001 par value per share; 20,833,333 shares authorized, issued and outstanding; liquidation preference of $25,000,000 21 21 Series C preferred stock, $0.001 par value per share; 30,000,000 shares authorized, 17,005,191 shares issued and outstanding; liquidation preference of $20,406,229 17 17 Series D preferred stock, $0.001 par value per share; 115,384,615 shares authorized, 114,698,442 shares issued and outstanding; liquidation preference of $149,107,975 Series E preferred stock, $0.001 par value per share; 8,000,000 shares authorized, 7,999,099 shares issued and outstanding; liquidation preference of $19,997,748 8 8 Series F preferred stock, $0.001 par value per share; 12,307,792 shares authorized, 11,758,278 shares issued and outstanding; liquidation preference of $15,285,761 12 12 Series H preferred stock, $0.001 par value per share; 30,000,000 shares authorized, no shares issued and outstanding — — Common stock, $0.001 par value per share; 786,835,883 shares authorized, 13,284,072 shares issued, and 12,784,072 shares outstanding, as of December 31, 2008 and March 31, 2009 13 13 Additional paid-in capital Treasury stock, at cost (5
